Citation Nr: 0815921	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chest condition.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The veteran served on active duty from June 1983 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
chest condition.  When this claim was originally before the 
Board in December 2007, it was remanded for further 
development.


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran had a chest condition during service, or that he has 
been diagnosed with a chest condition since separation from 
service.


CONCLUSION OF LAW

The criteria for service connection for a chest condition 
have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2003 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit any necessary evidence as soon as possible, 
specifically listing the information and evidence necessary 
to establish service connection.  A reasonable person could 
be expected to understand that the RO was requesting that the 
veteran submit any information in his possession in support 
of his claim.  Moreover, an RO letter dated in February 2004 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  Although all required 
notice was not provided to the veteran prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and had ample time to respond to VA notices.  
Furthermore, his claim was readjudicated, after all notice 
requirements were met, in an August 2004 statement of the 
case.  Therefore, the purpose of VCAA notice was not 
frustrated.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); See also Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007).

In light of the denial of the veteran's claim, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and private treatment 
records, and provided him with two VA examinations.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran is seeking service connection for a chest 
condition.  Service connection is established where a 
particular injury or disease resulting in disability was 
incurred in the line of duty in active military service or, 
if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  In 
order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that he suffers from a chest condition 
as a result of service.  There is no indication from the 
veteran's service medical records that he was diagnosed with 
a chest disability.  The only mention of a vasovagal episode 
in his service medical records was in June 1986, when the 
veteran had a mild vasovagal reaction in the operating room 
after completion of a circumcision, with a decrease in blood 
pressure to systolics of 80 and a drop in heart rate to 32.  

Service medical records reveal that in October 1986, the 
veteran was hit on his left side during a football game, 
causing him to cough up blood.  X-rays showed no evidence of 
infiltrates, pleural effusions, or cardiomegaly, and the bony 
thorax and mediastinal structures were grossly unremarkable.  
The doctor reported that there was no radiographic evidence 
of active cardiopulmonary disease.  At a follow-up 
appointment later that month, the veteran reported that his 
left lateral chest wall was still sore and that he had 
coughed up small amounts of blood since the injury.  The 
doctor noted that the veteran was in no distress, was 
breathing without difficulty, there was no discoloration or 
swelling of the chest, his lungs were clear, and he had a 
regular heart rate.  

In July 1990, the veteran complained of right-sided chest 
wall pain; x-rays were normal and an electrocardiogram (EKG) 
showed (intermittent) paroxysmal junctional rhythm, no acute 
injury pattern, and sinus bradycardia.  

In July 1998, the veteran dropped a bench press weight on his 
chest, causing a chest contusion, but no fractures.  He was 
advised to take Motrin as needed and to return if pain 
persisted.  An October 1999 EKG showed normal sinus rhythm.  

In March 2003, the veteran had chest x-rays taken, which 
revealed that the lungs were normal in appearance with no 
evidence of active disease, the cardiac silhouette and great 
vessels were within normal limits, and the mediastinum, 
pleura, diaphragm, and bony thorax were unremarkable.  The 
doctor's impression was that the chest x-rays were normal.  

In addition to there being no diagnosis of a chest condition 
in the service medical records, none of the veteran's post-
service treatment records includes a diagnosis of a chest 
disability.  

Post-service, the veteran underwent a VA examination in June 
2003, when he reported having a chest condition during the 
Gulf War, when he was under stress, which apparently was 
atypical left precordial left lateral chest pain.  The 
veteran reported that a cardiac evaluation was negative and 
that the condition was attributed to pain from the chest 
wall.  The examiner reported that there was no chest wall 
tenderness, no heart enlargement upon palpation, and normal 
heart rhythm without murmurs.  The examiner concluded that 
the veteran had no significant general medical problems and 
appeared to be in good health.

In November 2003, the veteran was treated at the St. Luke's 
emergency room after having a single episode syncope during 
which he lost consciousness and collapsed while on an 
airplane.  The episode lasted approximately 15 minutes and 
was preceded by headache, dizziness, and nausea.  The veteran 
reported that he had no chest pain prior to or after the 
episode.  The emergency room doctor reported that his 
clinical impression was that the veteran had a syncope and 
vasovagal episode.  The veteran was advised to see his 
private medical doctor if he had any more similar episodes.  

The veteran was thereafter seen at Fox Army Health Center by 
Dr. R. Frye, a family physician who referred him for a 
cardiology consultation.  

In December 2003, the veteran underwent a cardiology 
consultation with Dr. P.M. Caruso, when he reported the 
syncope episode from the month prior, reporting that he had 
been asleep on an airplane when he awakened nauseated, 
generally not feeling well, and being somewhat dizzy.  Dr. 
Caruso indicated that the veteran apparently had syncope 
while sitting in his seat, about an hour after takeoff.  The 
veteran reported that he had not felt any rapid palpitation, 
though he had noticed a palpitation on other occasions, which 
he described as being aware of his heartbeat or feeling it 
flutter.  The veteran denied ever having the symptoms he 
experienced on the airplane before or since the incident.  He 
also reported that he ran two to three miles every day and 
worked out heavily at the gym without any symptoms, shortness 
of breath, palpitations, or chest pains.  

Cardiac examination revealed a regular rhythm without murmur, 
gallop, click, or rub.  EKG results showed sinus rhythm and 
an echocardiogram showed mild left ventricular hypertrophy 
with normal left ventricle ejection fraction and mild mitral 
regurgitation, but no evidence of mitral prolapse.  There was 
evidence of trace pulmonic insufficiency with no stenosis of 
pulmonic valve leaflets.  Dr. Caruso's assessment was that 
the veteran was aware of his heartbeat at times and had one 
episode of syncope.  Dr. Caruso was concerned about the 
possibility of a paroxysmal atrial arrhythmia and decided to 
give the veteran a 30-day cardiac event detector to see if it 
could capture any of the irregular beating.

The veteran saw Dr. Caruso for a follow-up appointment in 
February 2004.  Dr. Caruso reported that occasional premature 
ventricular contractions were detected during the monitoring 
period, but were never in pairs or in runs.  The veteran 
reported no recurring dizziness or near syncope.  Dr. Caruso 
assured the veteran that he found no significant arrhythmia 
that needed therapy at that time, and while he could not 
explain the syncope, Dr. Caruso did not think that one would 
need to postulate a rhythm disturbance as the etiology.

The veteran underwent a second VA examination in January 
2008.  The examiner reviewed the foregoing history of medical 
treatment, and noted that the veteran appeared well and was 
very physically fit.  The examiner discussed the results of 
the December 2003 echocardiogram, noting that although Dr. 
Caruso had described mild left ventricular hypertrophy, the 
echocardiogram results showed that the septal wall was 1.2 
centimeters thick and the posterior wall was 1.0 centimeters 
thick, which was actually indicative of borderline thickness.  
He reported that all other echocardiogram results were within 
the normal range.  The examiner also reported that the 
veteran's lungs were clear, he had a soft first and second 
heart sound, he had no audible systolic or diastolic murmurs, 
and there was no third or fourth heart sound.  The examiner 
provided the opinion that the veteran's episode or syncope 
was due to vasovagal sympathy, basing his opinion on the fact 
that there was no evidence of hypertension in the veteran's 
military records, when his blood pressure was checked on a 
regular basis, and the fact that his echocardiogram results 
were within the range of normal variation.  Accordingly, he 
reported that there was no likely cardiac diagnosis and no 
pathological findings.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran is competent to state that he had 
chest pain in service and passed out in November 2003, there 
is no evidence of record that he possesses other than a 
layperson's knowledge of medicine.  Only someone with 
demonstrated medical knowledge greater than that of a 
layperson can offer a competent medical opinion as to the 
cause of the veteran's syncope.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed.Cir. 2007).  Because the veteran has not 
demonstrated the necessary expertise, he is not qualified to 
determine if he has a chest condition or if such condition 
caused the syncope episode.  

Further, under VA law and regulations, a valid claim of 
service connection does not exist absent evidence of a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran received treatment for chest 
wall pain during service; however, no doctor or VA examiner 
has diagnosed the veteran with a chest or heart disability, 
nor attributed his episode of syncope to a chest or heart 
condition.  When evidentiary development was undertaken 
following the Board's remand to ascertain whether the veteran 
has a chest condition, no such condition was found.  Absent a 
current diagnosis, an award of service connection is not 
warranted.  

Accordingly, because there is no competent medical evidence 
of record showing that the veteran has been diagnosed as 
having a chest and/or heart disability, the criteria for 
service connection have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  



However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).


ORDER

Service connection for a chest disability is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


